               Case 1:20-cv-10962-AJN Document 19-1 Filed 05/06/21 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

                                    CASE NO.: 1:20-CV-10962-AJN

LUIGI GIROTTO

         Plaintiff,

vs.
                                                                                 
JAMES PERSE ENTERPRISES, INC., a California
Corporation, d/b/a JAMES PERSE, and TAMARA
PROPERTIES, INC., a New York corporation, and
GOMIDAS HOLDING CORP., a New York Corporation,

      Defendant.
_______________________________________________/

                            ORDER OF DISMISSAL WITH PREJUDICE

         THIS CAUSE came before the Court on the Plaintiff, Luigi Girotto ("Plaintiff"), and James

Perse Enterprises, Inc.'s ("Defendant") Joint Stipulation of Dismissal with Prejudice, and the Court,

having considered same, having reviewed the file, and being otherwise advised in the premises,

hereby ORDERS AND ADJUDGES:

         1.      The above-styled action is hereby DISMISSED WITH PREJUDICE as to all

Defendants;

         2.      The Clerk shall deny any pending Motions as moot; and

         3.      Each party shall bear its and his own attorneys' fees, expert fees, paralegals' fees, and

costs, except as otherwise provided in the Parties' Confidential Settlement Agreement.
                                                                  WK day of
         DONE AND ORDERED in Chambers at New York, New York this _____
 0D\
_________, 2021.

                                                      ____________________________________

                                                       THE HONORABLE ALISON J. NATHAN
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to: Counsel of Record


                                                   - 16 -
56824050;1
